                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                           CR-19-05-GF-BMM

                 Plaintiff,

       vs.                                     ORDER ADOPTING FINDINGS
                                              AND RECOMMENDATIONS AND
 DOUGLAS JOSEPH DAYRIDER,                        GRANTING MOTION TO
                                                    CHANGE PLEA
                 Defendant.



      Defendant Douglas Joseph Dayrider (Dayrider) appeared before United

States Magistrate Judge John Johnston on April 24, 2019, and entered a plea of

guilty to Failure to Register or Update Registration under SORNA, 18 U.S.C.

§2250. Judge Johnston entered Findings and Recommendations on April 18, 2017.

(Doc. 22.)

      Judge Johnston determined: (1) that Dayrider was fully competent and

capable of entering an informed and voluntary plea; (2) that Dayrider was aware of

the nature of the charges against him and the consequences of pleading guilty to

Failure to Register or Update Registration under SORNA as charged in the

Indictment; (3) that Dayrider understood his constitutional rights, and the extent to

which he was waiving those rights by pleading guilty; and (4) that Dayriders’s plea


                                          1
of guilty was a knowing and voluntary plea supported by an independent basis in

fact establishing each of the essential elements of the offense charged in the

Indictment. Id. at 1-2.

      Judge Johnston recommended that this Court accept Dayrider’s plea of

guilty to Failure to Register or Update Registration under SORNA as charged in

the Indictment. Id. at 2. Dayrider waived the 14 day objection period. The Court

has reviewed Judge Johnston’s Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 22) is ADOPTED IN FULL. Dayrider’s Motion to

Change Plea (Doc. 18) is GRANTED.

      DATED this 25th day of April, 2019.




                                             2
